DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second resistor, wherein the first resistor and the second resistor are disposed in series and coupled to the first input; a third resistor; a fourth resistor, wherein the third resistor and the fourth resistor are disposed in series and coupled to the second input; a first capacitor comprising: a first end coupled to a first point between the first resistor and the second resistor; and a second end coupled to a second point between the third resistor and the fourth resistor; and a first capacitor circuit disposed between the first input and the first output of the amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843